Title: From Thomas Jefferson to George Skillern, 3 January 1781
From: Jefferson, Thomas
To: Skillern, George



Sir
Richmond January 3d 1781.

I am pleased to hear that two Companies of Volunteers have gone from your County to the aid of the Southern Army. That is the Direction in which it seems most convenient to point your Efforts to aid the Public Cause. We are at present invaded in this quarter, the Force not yet precisely known. We shall not however suffer it to divert your Aids from the Southern Army. The Company in your County which is incomplete cannot be made up by draughting. As to the light Horse you wish to raise we have it not in our Power to arm them; the applications to our Magazine from the Continental Horse and the Losses sustained during the late Invasion have left us unfurnished with Swords and Pistols. The Deserters whom you have taken up may either be sent to the Southern Army or to Chesterfield Courthouse wherever you should first meet with an Escort. The Bedford Militia are called here; perhaps you might send the Deserters to the County Lieutenant of Bedford to be forwarded under Guard of his Militia. If the Intelligence be certain that the Cherokees are taking up the Hatchet I hope your County Washington and Montgomery will crush it at once by a vigorous effort, but if it be not certain it would be imprudent while we have an Enemy to combat in the North, South and East to draw on one in the West also. I have purposely avoided giving particular Instructions as to this Matter, having repeatedly [observed] that from the Circumstance of Distance before my Letters can get out a Change of Appearances renders their Contents improper or ineffectual. The only Requisition therefore which I have to make is that on such Occasions you will lend to the Counties exposed that ready and effectual Aid which you have ever done. I am with great Respect Sir your mo. obt. hble Servant,

T.J.

